Opinion by
White, P. J.
§ 578. Appeal bond from justice’s court; signature of appellant; description of judgment. This was an action of sequestration to recover a lot of lumber brought by appellee Merrill against appellant in the justice’s court in Gregg county. In the affidavit for writ of sequestration, and in the citation to defendant, it is stated that the firm of Munzerheimer & Co. was composed of H. *301Munzerheimer, and that if there was any other partner in the firm his name could not be ascertained by affiant. Judgment was rendered in justice’s court in favor of plaintiff Merrill, and Munzerheimer appealed to the county cpurt, signing the appeal bond simply ‘ ‘ H. Munzerheimer.” Motion was made to dismiss the appeal, and sustained by the court, because said bond was signed by “EL Munzerheimer” alone, when it should have been signed by “ IT. Munzerheimer & Co.” In this we are of the opinion that the court erred. The bond was sufficiently descriptive of the judgment rendered in the court below, and the signature of H. Munzerheimer was sufficient, he comprising the firm of H. Munzerheimer & Co., as shown by the pleading.
October 21, 1882.
Eeversed and remanded.